DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 5/3/2021.  
Claims 1-3, 5, 11, 12, 14-17, 21 and 22 are pending.
Claims 1-3, 5, 11, 12, 14-17, 21 and 22 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Suchecki (Reg. 75,940) on 6/4/2021.

The application has been amended as follows:

Claims listed have been amended as follows:


(Currently Amended)  A computer-implemented method comprising:
	receiving one or more function calls at a container-based application;
	processing the one or more function calls using the container-based application;
	obtaining performance data from the container-based application based on the processing of the one or more function calls;
	analyzing the performance data against a performance measure limit, wherein analyzing the performance data comprises:
determining a processing time for processing the one or more function calls;
comparing the processing time to a predetermined threshold; and
identifying, in response to the processing time exceeding the predetermined threshold, a knee-of-the-curve based on the analyzed performance data, wherein the knee-of-the-curve comprises an exponential change in a variable of the performance data; and
	adjusting, front-end functionality of the contain-based application by reducing an amount of data displayed. 

6.	(Canceled) 

7.	(Canceled) 



9.	(Canceled) 

10.	(Canceled) 

11.	(Currently Amended)  A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
	receiving one or more function calls at a container-based application;
	processing the one or more function calls using the container-based application;
	obtaining performance data from the container-based application based on the processing of the one or more function calls;
	analyzing the performance data against a performance measure limit, wherein analyzing the performance data comprises:
determining a processing time for processing the one or more function calls;
comparing the processing time to a predetermined threshold; and
identifying, in response to the processing time exceeding the predetermined threshold, a knee-of-the-curve based on the analyzed 
	adjusting, front-end functionality of the contain-based application by reducing an amount of data displayed.


15.	(Currently Amended)  A system, comprising:
	a processor; and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising:
		receiving one or more function calls at a container-based application;
	processing the one or more function calls using the container-based application;
obtaining performance data from the container-based application based on the processing of the one or more function calls;
		analyzing the performance data against a performance measure limit, wherein analyzing the performance data comprises:
determining a processing time for processing the one or more function calls;
comparing the processing time to a predetermined threshold; and

	adjusting, front-end functionality of the contain-based application by reducing an amount of data displayed. 


18.	(Canceled) 

19.	(Canceled) 

20.	(Canceled) 


21.	(New) The computer-implemented method of claim 1, further comprising:
	determining, based on the performance data, a workload of the container-based application;
	correlating the workload of the container-based application with historical workload characteristics from one or more container-based applications;
	predicting, in response to the correlating, if the performance measure limit will be met based on the performance data. 


22. 	(New)	The computer-implemented method of claim 21, comprising:
	forecasting, based on the predicting, a utilization of the container-based application. 


Allowable Subject Matter


The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2, 3, 5, 12, 14, 16, 17, 21 and 22 depending on claims 1, 11 and 15, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196